Title: From Thomas Jefferson to William H. Cabell, 11 August 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                            
                            Monticello Aug. 11. 07.
                        
                        Your favor of the 7th. is recieved. it asks my opinion on several points of law arising out of the act of
                            Congress for accepting the service of 30,000 volunteers. altho’ your own opinion, & those of some of your counsellors,
                            more recent in the habits of legal investigation, would be a safer guide for you than mine, unassisted by my ordinary &
                            able associates, yet I shall frankly venture my individual thoughts on the subject, and participate with you in any risk
                            of disapprobation to which an honest desire of furthering the public good may expose us.
                        In the construction of a law, even in judiciary cases of meum et tuum, where the opposite parties have a
                            right & counter-right in the very words of the law, the judge considers the intention of the law-giver as his true
                            guide, and gives to all the parts & expressions of the law, that meaning which will effect, instead of defeating, it’s
                            intention. but in laws merely executive, where no private right stands in the way, and the public object is the interest
                            of all, a much freer scope of construction, in favor of the intention of the law, ought to be taken, & ingenuity even
                            should be exercised in devising constructions, which may save to the public the benefit of the law. it’s intention is the
                            important thing; the means of attaining it quite subordinate. it often happens that, the legislature prescribing details
                            of execution, some circumstance arises unforeseen or unattended to by them, which would totally frustrate their intention,
                            were their details scrupulously adhered to, & deemed exclusive of all others. but constructions must not be favored
                            which go to defeat instead of furthering the principal object of their law, and to sacrifice the end to the means. it
                            being as evidently their intention that the end shall be attained as that it shall be effected by any given means, if both
                            cannot be observed, we are equally free to deviate from the one as the other, & more rational in postponing the means to
                            the end. in the present case the object of the act of Congress was to relieve the militia at large from the necessity of
                            leaving their farms & families, to encounter a service very repugnant to their habits, and to permit that service to be
                            assumed by others ardently desiring it. both parties therefore (& they comprehend the whole nation) would willingly
                            waive any verbal difficulties, or circumstances of detail, which might thwart their mutual desires, & would approve all
                            those views of the subject which facilitate the attainment of their wishes.
                        It is further to be considered that the Constitution gives the Executive a general power to carry the laws
                            into execution. if the present law had enacted that the service of 30,000. volunteers should be accepted, without saying
                            any thing of the means, those means would by the constitution have resulted to the discretion of the Executive. so if
                            means specified by an act are impracticable, the constitutional power remains, & supplies them. often the means provided
                            specially are affirmative merely, and, with the constitutional powers, stand well together; so that either may be used, or
                            the one as supplementary to the other. this aptitude of the means to the end of a law is essentially necessary for those
                            which are executive; otherwise the objection that our government is an impracticable one, would really be verified.
                        With this general view of our duty as Executive officers, I proceed to the questions proposed by you.
                        1. Does not the act of Congress contemplate the association of companies to be formed before commissions can
                            be issued to the Captains Etc.?
                        2. Can battalion- or field-officers be appointed by either the state or Congressional laws, but to battalions
                            or regiments actually existing?
                        3. The organisation of the companies into battalions & regiments belonging to the President, can the
                            Governor of the state issue commissions to these officers, before that organisation is made & announced to him?
                        4. Ought not the Volunteers tendering their services, under the act of Feb. 24. 07. to be accepted by the
                            President before the commissions can issue?
                        Had we no other Executive powers but those given in this act the 1st. 2d. & 3d. questions would present
                            considerable difficulties inasmuch as the act of Congress does appear, as you understand it, to contemplate that the
                            companies are to be associated, & the battalions, squadrons, regiments, brigades & divisions organised, before
                            commissions are to issue. and were we to stop here, the law might stop also; because I verily believe that it will be the
                            zeal & activity alone of those destined for commands, which will give form & body to the floating ardor of our
                            countrymen to enter into this service, and bring their wills to a point of union & effect. we know from experience that
                            individuals having the same desires are rarely brought into an association of them unless urged by some one assuming an
                            agency; & that in military associations the person of the officer is a material inducement. whether our constitutional
                            powers, to carry the laws into execution, would not authorize the issuing a previous commission (as they would had nothing
                            been said about commissions in the law) is a question not necessary now to be decided: because they certainly allow us to
                            do what will be equally effectual. we may issue instructions, or warrants, to the persons destined to be Captains
                            Etc. authorising them to superintend the association of the companies & to perform the functions of a Captain
                            Etc until commissions may be regularly issued, when such a commission will be given to the bearer: or, a warrant
                            authorising the bearer to superintend the organisation of the companies associated in a particular district, into
                            battalions, squadrons Etc. and otherwise to perform the functions of a Colo. Etc. until a commission may
                            regularly issue, when such a commission will be given to the bearer. this is certainly within the Constitutional powers of
                            the Executive, and, with such a warrant, I believe the person bearing it would act with the same effect as if he had the
                            commission.
                        As to the 4th. question, the execution of this law having been transferred to the State Executives, I did
                            consider all the powers necessary for it’s execution as delegated from the President to them. of this I have been so much
                            persuaded, that, to companies offering their services under this law, I have answered that the power of acceptance was in
                            the Governor, & have desired them to renew their offer to him. if the delegation of this power should be expressly made,
                            it is hereby fully delegated.
                        To the preceding I will add one other observation. as we might still be disappointed in obtaining the whole
                            number of 11,563. were they apportioned among the several districts, & each restrained to it’s precise apportionment
                            (which some might fail to raise) I think it would better secure the compleat object of the law, to accept all proper
                            offers, that the excess of some districts may supply the deficiencies of others. when the acceptances are all brought
                            together, the surplus, if any, will be known, and, if not wanted by the US. may be rejected: and in doing this, such principles of selection may be adopted as, without any
                            imputation of partiality, may secure to us the best offers. for example, 1. we may give a preference to all those who will
                            agree to become regulars if desired. this is so obviously for the public advantage that no one could object to it. 2. We
                            may give a preference to 12. month volunteers over those for 6. months: and other circumstances of selection will of
                            course arise from the face of the offers, such as distribution, geographical position, proportion of cavalry, riflemen
                            Etc.
                        I have thus without reserve expressed my ideas on the several doubts stated in your letter, & I submit them
                            to your consideration. they will need it the more as the season and other circumstances occasioning the members of the
                            administration to be in a state of separation at this moment, they go without the stamp of their aid & approbation. it
                            is our consolation & encouragement, that we are serving a just public who will be indulgent to any error committed
                            honestly, & relating merely to the means of carrying into effect what they have manifestly willed to be a law.
                        I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    